Judgments of the Supreme Court, Bronx County (David Stadtmauer, J.), rendered June 1, 1988, convicting defendant after a jury trial, of criminal possession of a controlled substance in the third degree and, upon his plea of guilty, of bail jumping in the first degree and sentencing him to consecutive, indeterminate terms of imprisonment of 6 to 12 years and 2 to 4 years, unanimously affirmed.
Defendant’s guilt was established beyond a reasonable doubt. The inference of guilt is the only reasonable one that can be drawn from the credible evidence showing that defendant possessed more than two dozen vials of crack and a beeper. The testimony at the suppression hearing established that defendant’s arrest was supported by probable cause (People v Petralia, 62 NY2d 47, cert denied 469 US 852; People v Polk, 166 AD2d 177), and the court’s Sandoval ruling was not an abuse of discretion.
We have considered defendant’s remaining claims and find them to be without merit. Concur—Kupferman, J. P., Asch, Smith and Rubin, JJ.